Title: To Thomas Jefferson from Thomas Barclay, 14 January 1786
From: Barclay, Thomas
To: Jefferson, Thomas



Dear Sir
S:Germain 14th. Jany. 1786

With this you will find the Duplicate of a letter with some papers for the Governor of Virginia, the original will go by the next packet from l’Orient, and therefore you will have the goodness to send this by some other Conveyance. I am with great Sincerity Dear Sir Your Most Obed. & Most Huml Serv:,

Thos Barclay


The Bearer will deliver to you the two Belts and Cartridge Box, which I Brought here by Mistake, and you will please to lend them to Mr. De Presolle who will return them to you.

